Title: To George Washington from George Plater, 20 November 1789
From: Plater, George
To: Washington, George


          
            Dear Sir
            Sotterley Novr 20th 1789
          
          Mr Johnson, who was appointed Judge in the federal Court for the State of Maryland, having declined to accept—I hope I shall be excused for taking the Liberty of recommending to your Excellency Mr John Allen Thomas, an old practitioner of Law, & who has frequently served his Country both in the Cabinet & the field—You are not a Stranger to him, & therefore it becomes unnecessary for me to say more than that I am, with the highest Consideration, Yr Excellency’s most obt hble Servt
          
            Geo: Plater
          
        